The opinion was delivered November 22d 1869.
Per Curiam. —
No authority has been shown for the position taken in this case, that judgment taken or entered in favor of a deceased party is a nullity. Even a judgment against a deceased party is not so: 4 Watts 270; 5 Wright 195; 16 Missouri Reports 177; here judgment was entered against the defendant, on his warrant of attorney, in favor of the obligee, Cyrus Townsend, as if in full life. Several years after this, the executors of Townsend issued a scire facias to revive this judgment, and had it served on the defendant. He appeared and pleaded to the scire facias payment with leave, &c., and under this plea, claimed to show that the judgment had been entered in the name of a dead man. This was an attempt to go behind the judgment. This he could not do, as all the cases show. In fact, to have allowed it, would have been to impugn the record, which imported that the judgment was in favor of a living party. If he had any remedy to reverse the entry of the judgment, it was not this, and so the court properly ruled. In this view of the case, the other assignments of error are immaterial.
Judgment affirmed.